 STAN LONG PONTIAC, INC.433Stan Long Pontiac,Inc.andJohn Rummel Pontiac- Cadillac,Inc.andBerry Pontiac, Inc.andDrummy Oldsmobile,Inc.andMike SavoieChevroletandFloyd Foren Chevrolet,Inc.andEngle Chevrolet-Oldsmobile CompanyandEdRinke Chevrolet,Inc.andAutomotive Salesmen'sAssociation(A.S.A.),affiliatedwithSeafarers'International Union of North America,AFL-CIO.Cases 7-CA-6541 and 7-CA-6547(2), (3), (4), (5),(6), (7), and (9)April 18, 1969DECISION AND ORDERBy CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND ZAGORIAOn November 12, 1968, Trial Examiner WilliamJ.Brown issued his Decision in the above-entitledconsolidatedproceeding,findingthattheRespondents had engaged in certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended, and recommending thatthey cease and desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer'sDecision.Thereafter, the Respondentsand the General Counsel filed exceptions to theTrial Examiner's Decision and supporting briefs.Pursuant to the provisions of Section 3(b) of theAct, as amended, the National Labor RelationsBoard has delegated its powers in connection withthis case to a three-member panel.The Board has reviewed the rulings of the TrialExaminermade at the hearing and finds noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner with the following modifications.On the basis of the entire record in this case, weagree with the Trial Examiner's findings that theRespondents refused to bargain with the Union ingood faith on and after June 10, 1968, in violationof Section 8(a)(5) and (1) of the Act.The General Counsel in his exceptions contendsthat the Respondent Ed Rinke Chevrolet, Inc.refused to bargain on and after July 27, 1967, asalleged in the complaint.We find merit in thisexception.OnMay 5, 1967, Automotive Salesmen'sAssociation (A.S.A.) was certified as the exclusivebargainingagent forRinke's employees in anappropriate unit (Case 7-RC-7469). On July 27 andAugust 30 the Union made written requests tobargainbutreceivednoreplyfromRinke.Sometime in November 1967, the parties agreed tomeetonDecember 14, 1967.'However,onNovember29,Rinkebylettersuspendednegotiations and cancelled the meeting because theA.S.A. had filed with the Board a petition to amenditscertificationtoreflectitsaffiliationwithSeafarers' InternationalUnion of North America,AFL-CIO (Case 7-AC-30). The letter also statedthatwhen the Board "rules that the A.S.A.'saffiliationwith the Seafarer's [sic] InternationalUnion is in full compliance with the provisions ofthe Labor Management Act, then our client willagain be willing to meet with the A.S.A." Shekell, aunionbusinessagent,onDecember18,unsuccessfully attempted to arrange another meetingwithRespondent.OnJanuary12,1968,Respondent'scounsel,Colombo, informed theA.S.A. by letter that negotiations were suspendeduntil a decision was rendered by the Board in theamendmentofcertificationsproceedingsandrequested that its representatives not "interfere withthe normal operations of our client's business bycalling them at their offices for the purpose ofseeking to continue negotiations." On January 16,Ashley,unioncounsel,replied,informing theRespondent that unfair labor practice charges wouldbe filed, and on January 19, filed the charges herein.On February 9, the Regional Director amended theA.S.A. certification.The Union, on February 23,requestedresumptionofnegotiations,andRespondent's counsel, Colombo, replied on March19, that he was too busy at that time with othernegotiations. Finally, onMay 22, 1968, the Unionmade its last request to meet, and Respondent byletter to the Board's Regional Office, on June 10,stated "that each Employer will refuse to bargainwithASA until such time as a Court decision isrenderedastothevalidityofthe[(AC)]Certification," and that the Respondent might wishto raise issues other than the validity of the AC "atthe hearing."The foregoing facts clearly establish that Rinkefailed and refused to bargain on and after July 27,1967, within the certification year.Rinke's contention that its refusal was based on agood-faith doubt of majority status is without merit.It is well established that majority status cannot bechallenged,absentunusualcircumstancesnotpresent here, during the certification year.'Accordingly, on the basis of the record as awhole, we find that the Respondent Rinke refused tobargain with the certified Union on July 27, 1967,within the certification year, and thereafter, inviolation of Section 8(a)(5) and (1) of the Act.TheGeneralCounselalsorequests,inhisexceptions,thattheperiodduringwhich thiscertification is immune from attack should beextended for a period of 9 months from the date theRespondent Rinke commences bargaining in goodThe Trial Examined referred to a bargaining session on November 14,1967 and a telephone call onApril 30,1968However,the record indicatesthat no such session or call occurred'Ray BrooksvN L R B.348U S 96;LaystromManufacturingCompany.151NLRB 1482,1483, enforcement denied on other grounds359 F 2d 799 (C A 7)175 NLRB No. 71 434DECISIONSOF NATIONALLABOR RELATIONS BOARDfaith.As the facts show that the Respondent Rinkehas not bargained in good faith from the inceptionof negotiations, we shall grant the General Counsel'srequest, and extend normal certification to 9 monthsfrom the date when said Respondent begins tobargain in good faith with the Union as theexclusive representative of the employees in theappropriate unit.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, asmodified below, and hereby orders that each of theRespondents,StanLongPontiac,Inc.,JohnRummel Pontiac - Cadillac, Inc., Berry Pontiac,Inc.,Drummy Oldsmobile, Inc.,Mike SavoieChevrolet,FloydForenChevrolet, Inc.,EngleChevrolet- Oldsmobile Company, and Ed RinkeChevrolet, Inc.,Detroit,Michigan, their officers,agents, successors, and assigns, shall take the actionsetforth in the Trial Examiner's RecommendedOrder, as modified herein:1.Add the following paragraph 3 to the TrialExaminer's Recommended Order:3.For the purpose of determining the duration ofthe Union's certification as the representative of theemployees of the Respondent Ed Rinke Chevrolet,Inc., in an appropriate unit, the certification yearshall be deemed extended for a period of 9 monthsbeginning on the date the Respondent commencedor commences to bargain in good faith with theUnion.'The purpose of this remedyis to insure that the employees in theappropriate unitwillbe accordedthe services of their selected bargainingagentfor the period provided by law SeeMar - Jac Poultry Company,Inc,136NLRB785;CommerceCompanyd/b/a LamarHotel,140NLRB 226, 229, enfd 328 F 2d 600 (C A. 5), cert denied 379 U S 817,BurnettConstructionCompany,149 NLRB 1419, 1421, enfd. 350 F 2d 57(C.A 10)TRIAL EXAMINER'S DECISIONWILLIAM J. BROWN, Trial Examiner: This proceedingunder Section 10(b) of the National Labor Relations Act,as amended, hereinafter referred to as the "Act," came onto be heard at Detroit, Michigan, on August 12-16, 1968.The original charge of unfair labor practices had beenfiled on January 18, 1968, in Case 7-CA-6541 by theabove-indicatedCharging Party, hereinafter sometimesreferred to as the "Union"; over Respondents' objectionthecaseswereconsolidatedand the ConsolidatedComplaint herein was issued on July 8, 1968, by theGeneral Counsel of the National LaborRelations Board,acting through the Regional Director for Region 7. Italleged, in addition to jurisdictionalmatter, that theabove-designatedRespondentsengaged inunfair laborpractices defined in Section 8(a)(5) and (1) of the Act byrefusingfrom and after June 10, 1968, to bargaincollectivelywith the Union. The Respondents' duly filedanswers admit that on various dates between October 3,1966, and December 8, 1966, majorities of Respondents'employees in admittedly appropriate units voted in Boardelections for representation by Automotive Salesmens'Association (A.S.A.), Independent, hereinafter sometimesreferred to as the "Independent," and that that labororganizationwas thereafter, on various dates betweenOctober Il, 1966, and May 5, 1967, certified by theRegionalDirector,as the statutory representative forpurposes of collectivebargaininginthose units. Thepleadings also establish that, pursuant to petitions filed bytheUnion the certification previously issued in favor ofthe Independent was, on February 9, 1968, after hearingby the Regional Director amended to indicate that theUnion was the certified and statutory representative ofemployees of the several employers in the establishedbargaining units.'On March 4, 1968, the Board denied theEmployers' request for review of the Amendment of theCertification. The Respondents admit that from and afterJune 10, 1968, they have refused to bargain with theUnion but deny that thereby they have engaged in unfairlabor practices. Respondents' affirmative defensesrelatingto vast turnover of unit employees, bad faith of the Unionin failingto represent employee desires, and to false andmisleading representations preceding the 1966 electionswere, on General Counsel's motion, stricken by the TrialExaminer at the outset of the hearing; at the conclusion ofGeneral Counsel's case inchief, the Examiner also struckaffirmative defensesrelating to(1) defunct stature of theoriginally certifiedunion and(2) a schism's changing thecertifieduniontoadifferentorganization;otheraffirmative defenses were not stricken.At the hearing the parties appeared and participated asnoted above with full opportunity to present evidence andargumenton the issues. Posthearing briefs were receivedfrom the General Counsel and the Respondents and havebeen fully considered. On the entire record herein and onthe basis of my observation of thewitnesses,Imake thefollowing:FINDINGS OF FACT1.THE BUSINESSES OF THE RESPONDENT EMPLOYERSThe pleadings and evidence indicate and I find thatRespondents Stan Long, Berry, Drummy, Floyd Foren,Engle and Ed Rinke are corporations organized under thelaws of the State of Michigan and that RespondentsRummel and Mike Savoie are corporations organizedunder the laws of the State of Delaware, all Respondentsare engaged in the retail sale and service of new and usedautomobiles and trucks at various locations in the Detroitmetropolitan area.EachRespondent had, during thecalendar year 1967, admittedly a representative period,gross revenues from sales and services in excess of$500,000 and received goods valued in excess of $10,000and shipped to its place of business in interstate commercedirectly from points outside the State of Michigan. On thebasis of the foregoing and in accordance with the findingsoftheRegionalDirectorbasedoncommercequestionnaires executed by each Respondent, no newevidence to the contrary having been presented, I find thateach Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act andthat it would effectuate the policies of the Act to assertjurisdiction herein'These proceedings are hereinafter sometimes referredto as the "AC"proceedings STAN LONG PONTIAC, INC.435H. THE LABOR ORGANIZATION INVOLVEDRespondents deny the allegations of the complaint tothe effect that the Union is a labor organization within themeaning of Section2(5)of the Act.The evidence,however,abundantly indicates that the Union is anorganizationinwhich employees participate and whichexists for the purpose,in whole or in part,of dealing withemployers concerning grievances,labor disputes,wages,ratesof pay,hours of employment,or conditionsof work.Ifind that the Union is a labor organization within thepurview of Section 2(5) of the Act.Whether it is therepresentative of employees involved herein within themeaning of Section9 of the Act is a separate questionhereinafter discussed.Ill.THE UNFAIR LABOR PRACTICESA. Stan Long Pontiac, IncOn July 28, 1966, the Independent filed a petitionseeking certification in a unit of all new and used car andtruck salesmen employed by Stan Long, and under date ofSeptember 22, 1966, a Stipulation for Certification UponConsent Election was executed between the Company andthe Independent and approved the following day by theRegional DirectorOn October 11, 1966, the Independentwas certified as the representative of employees in theagreed upon appropriateunit,viz all new and used carand truck salesmen at the Company's dealership at 10450Grand River, Detroit.On January 25, 1967, Attorney Duane Ashley wroteStanLong Pontiac on behalf of the Independentrequestingthatcollectivebargainingcommence onFebruary 7, 1967, at a place to be later designated by theIndependent. Thereafter, on February 24, 1967, there wasa 15- to 20-minute meetingatAttorney Colombo's officeatwhich the Independent presented certain contractdemands which, in turn, were received by Colombo withthe understanding that he would forward them to thedealer.The Company's president, StanleyW. Long,testifiedconcerning thismeeting that the Independentpresented its contract proposal with the statement that theCompany could accept or reject any specific proposalsprovided that the Company agree to the recognitionclause.There is no testimony contradicting this assertionof Long.The second meeting appears to have been held on April6, 1967,' at which, according to Long's account, someagreementwas reached on certain commission rates.Thereafter, on September 29, 1967, William Shekell, afull-timebusinessagentoftheIndependent(andsubsequently of the Union) called at the dealership butwas unable to see Long.' On October 5, 1967, AttorneyAshley wrote Attorney Colombo requesting negotiationmeetingsand on the same date Shekell called at thedealership,met Long and presented him a proposedcontract. Thereafter following several unsuccessful effortson Shekell's part to arrangeameeting,a collectivebargaining was held in Attorney Colombo's office forabout 2 1/2 hours on the afternoon of November 21. TheIndependent was represented by Business Agents ShekellandWhiteandVicePresidentGough;Companyrepresentativeswere Stan Long and Attorney LouisColombo.Shekelltestifiedthathepresentedbotheconomic and noneconomic proposals and that there wasextended discussion respecting the economic matters withagreementreached on several economicmatters includingcommissions, vacation pay and certain allowances. Inaddition,White and Shekell testified, and Long did notdispute their account, that they explained the pendingaffiliation of the Independent with the Seafarers' Unionand that there was no objection voiced by the companyrepresentatives.At the conclusion of the meeting theparties agreed to meet again on January 11, 1968, butAttorney Ashley subsequently requested an advancementof that date to which Attorney Colombo replied by letterof December 6, 1967, suspending negotiations in view ofthe impending hearings in the AC cases Notwithstandingthis suspension, Shekell arranged a meeting with Long atthe latter's dealership for January 11, an arrangementwhichwas canceled because of Attorney Colombo'srefusal to negotiate in the dealershipOn January 12,1968,AttorneyColombowroteAttorneyAshleysuspending negotiations pending the Board's decision onthe AC petitions. On June 10, 1968, Attorney Colombowrote the Board's Regional Office expressing the intentionof Stan Long to refuse to bargain as a means of testingthevalidityoftheAmendment of Certificationproceedings,expresslyreservingallotheravailabledefenses. The instant complaint is based on the June 10,1968 letter.The Company has presented evidence tending toestablish a disaffection with the Union on the part of asignificant number of its employees. Thus Long testifiedthat as early as the November 21, 1967, meeting employeePopp, who was the Independent's shop representative atthe Company, informed Long that none of the employeeswere paying dues. Long also testified that thereaftervirtually all employees were talking about decertificationproceedingsandabouttheirdispleasureattheIndependent's affiliation with the Seafarers. No employeeswere called to corroborate this testimony nor does itappear, that the employer's claimed justification forrefusal to bargain has been based on alleged employeedisaffectionwith the Independent but rather on theclaimed invalidity of the AC proceedings. That issue,however, cannot properly be examined by the TrialExaminer, having been ruled on by the Board in favor ofthe Union.The situation is essentially nothingmore than anadmitted refusal to bargain as a means of securing Courtreview of the validity of the AC proceedings. The partieshave, however, litigated certain additional issues whichrequiretreatmentherein.Thus,certainaffirmativedefenses remain after others were struck by the Examineras insufficient in law. The remaining affirmative defensesare a claim of good-faith doubt as to the present majoritystatus of the Union and the contention that the Union hasbeen guilty of laches in pressing its bargaining claims.With respect to the claim of laches, I conclude that itwould be most inequitable to hold that it should bar theUnion in the circumstances of the present case fromasserting its bargaining rights. For the evidence, outlinedabove, clearly establishes that no prejudice inured to thedetriment of Stan Long as a result of the somewhatdilatorybargainingrequests.Furthermore,genuineprogress toward substantial agreement on numerouseconomic and noneconomic matters appears to have been'Prior to this meeting,onMarch 1, 1967, the Independent called acitywide strike of its members but no employees of Stan Long participatedin the strike'AlthoughShekellwas informed that Long would return to thedealership about 3 hours after Shekell's visit,Shekell did not return at thattime nor did he telephone Long on that date 436DECISIONSOF NATIONALLABOR RELATIONS BOARDreached at the November 21, 1967, meeting, includingCompany acceptance of the affiliation of the Independentwith the Seafarers. The disruption of the bargainingappears to have been originated when Attorney Colomborefused tomeet in the dealership notwithstanding theShekell-Long agreement on a meeting there for January11, 1968.With respect to the claim of good-faith doubt as to thepresentmajority status of the Union, on the evidenceherein I am convinced that it has been asserted as anafterthought and was not in fact relied on at the time ofthe refusal to bargain. In this connection, although thecircumstances relied on to show employee disaffectionwith the Independent or the Union had their inception asearly as October 11, 1967, according to the Company'sbrief, it is clear that the Company thereafter bargaineduntil substantial agreement was reached on November 21,1967, only to be frustrated by Colombo's refusal tocontinue the bargaining in the dealership as agreed on byLong and Shekell.Under all the circumstances of the case, I find andconclude that the Respondent Company has unlawfullyrefused to bargain with the Union from and after June 10,1968, as alleged in the complaint.B. John Rummel Pontiac - Cadillac. Inc.On or about December 8, 1966, a majority of JohnRummel's employeesin anadmittedly appropriate unit ofallnewand used car and truck salesmen voted forrepresentationby the Independent and that labororganizationwas certified on or about March 20, 1967.The Independent, through Attorney Ashley, requestedbargaining by letter of July 27, 1967. No reply havingbeen received by August 30, 1967, Ashley again wroterequestingacollective-bargainingmeeting.EventuallyShekell and Company President Rummel agreed on thedate of December 21, 1967, for ameetingatAttorneyColombo's office.On November 29, 1967, however,Attorney Colombo wrote Attorney Ashley canceling theDecember 21, 1967, meeting because of the pending ACproceedings. This letter of November 29 expressly stated awillingnessto resumebargainingwhen and if the Boardruled that the Independent's affiliation with the Seafarerswas validPresident Rummel testified that he began to doubt themajoritystatusof the Independent about new-carannouncementtime in September 1967 when theIndependent'sdealerrepresentativeinhisdealership,Gooley, came to him and stated that he did not want anyunion trouble or strikes.Nevertheless theCompanycontinued to recognize and deal with the Independentthereafterandultimatelypledged itself to resumebargainingwhen and if the Board acted favorably on theAC petition.It seemsclear to me that the Company'srefusal to bargain from and after June 10, 1968, wasbased on factors other than a good-faith doubt of theUnion's representativestatusand the evidence clearlyestablishes that the Company's refusal to bargain with theUnion from and after June 10, 1968, has been an unlawfulrefusal tobargain withinthe scope of Section 8(a)(5) and(1) of the Act.''Resp Exh.5, a writing dated July 1, 1968, and signed by five Rummelemployees,including the Union's representative at the dealership,obviouslycould not serve as a basis for the June 10 refusal to bargainC. BerryPontiac, Inc.On or about December 8, 1966, a majority of Berry'semployees in the admittedly appropriate unit of all newand used car and truck salesmen voted for representationby the Independent in a Board-conducted election and theIndependent was certified as the bargaining representativeon or about February 7, 1967. On February 23, 1967,Attorney Ashley wrote the Company, requesting that itattend a February 27 meeting at which the Independent'scollective-bargainingdemandswouldbepresented.Attorney Colombo attended the February 27 meeting butlater wrote under date of March 1 explaining that it wouldbe impossible to meetagain untilthe Board considered theCompany's appeal from the Regional Director's decisionin the representation case. By letters of July 27 andAugust 30, 1967, Attorney Ashley requested immediatebargaining,and a subsequent exchange of letters indicatesthat the employer was willing to meet. By letter ofNovember 29, 1967, however, Attorney Colombo onbehalf of the Company refused to meet further pendingconclusion of the certification amendment proceedings.That letter expressed the willingness to bargain when andif the Board ruled that the Independent's affiliation withthe Seafarers' International Union was in compliance withlaw. Similar views were expressed by Attorney Colombo'sletter of January 12, 1968. On March 19, 1968, AttorneyColombo suggested a delayin negotiationswith Berry andcertain dealers pending completion of negotiations withseveral then in the course of bargaining. The nextcommunication was the letter of June 10, 1968, refusing tobargain pending a Court decision upholding the Board'scertification amendment proceedings.The Company's president, Bruce Craig, testified thatwhen the Independent struck and picketed the CompanyaboutMarch 1, 1967, only two of his eightsalesmenjoined the pickets, the remainder staying home for theweekend and then returning to work. Notwithstanding theforegoingCraig also testified that he participated incollective bargaining for a 3-hoursessionon November16, 1967. He further asserted that he canceled a secondmeetingset for January 3, 1968, because of an employee'sletter to the Boarddated February 28, 1967,expressingdissatisfactionwith the Independent and because ofconversationswith employeesindicatingdissatisfactionwith the Independent and/or the Union. No employeeswere called to corroborate the alleged conversations. OnJanuary 10, 1968, four of the Company's eightsalesmenpicketed and a fifth did not report for work; althoughCraig testified that the majority of his employees voted onJanuary 9 not to strike, the fact is that they did strike orrefused to report and it cannot be said that there areindications leading to a good-faith doubt of majoritystatus at the time of the refusal to bargain.Under all the circumstances of the case it is clear thatthe Company's refusal to bargain on June 10, 1968, wasbased on a determination not to bargainuntila court gavesanction to the Certification Amendment proceedings. Bythis refusal the Company engaged in unfair labor practicesdefined in Section 8(a)(5) and (1) of the Act.D. Drummy Oldsmobile, Inc.Following a December 7, 1966, election at which theCompany's salesmenvoted 6-0 for representation by theIndependent, that labororganizationwas certified as thecollective-bargainingrepresentative in thebargaining uniton February 7, 1967. On February 23, 1967, Attorney STAN LONG PONTIAC, INC.437Ashley wrote requesting the Company's presence at a jointmeetingwith other dealers on February 27 AttorneyColombo attended that meeting but there is no testimonyas to what occurred. The Independent called a citywidestrike onMarch 1, 1967, and three company salesmenjoined the picket line but for 2 days only. By letter of July27, 1967, Attorney Ashley asked for the resumption ofnegotiations,a request which,absent an answer, wasrepeated by letter of August 30, 1967. According toShekell's testimony he called at the dealership on October18, 1967, and was informed by General Manager FredBalcke that discussions would have to await the return ofPresident John Drummy. On October 31, 1967, UnionRepresentative Shekell called Attorney Colombo and adate of December 11, 1967, for negotiations was agreedupon. This agreement was canceled by Attorney Colomboon the basis of the pendency of the AC proceedings. OnJanuary 12, 1968, the Company suspended all negotiationsuntiltheRegionalDirector'sdecisionon the ACproceedings,apositionwhichwasadheredtonotwithstandingAttorneyAshley'sletterdemandingbargaining subsequent the Regional Director's decision inthe AC proceedings.The Company has presented written statements fromemployees dated July 27, 1968, stating that they no longerdesire representation by the A.S.A. Such communicationsare not only unreliable evidence of the true desires ofemployees but also came after the refusal to bargain onJune 10, 1968. The evidence is clear that there was nojustification for the June 10, 1968, refusal to bargain savefor the claimed invalidity of the AC proceedings,an issuewhich is not open before the Trial Examiner. I find andconcludethattheJune 10, 1968, communicationconstituted an unfair labor practice within the scope ofSection 8(a)(5) and(1) of the Act.E Mike Savoie Chevrolet CoFollowing a December 6, 1966, election at which theCompany'ssalesmenvoted in favor of representation bythe Independent that labor organization was certified onFebruary 7, 1967By letter of February 23, 1967,Attorney Ashley requested the Company's presence at ajointbargainingmeetingwithotheremployersonFebruary 27, 1967, and Attorney Colombo participated inthatmeeting on behalf of the Company. On March 1,1967, when the Independent called the citywide strike 7out of the Company's 13 salesmen struck and picketedintermittently for some 4 or 5 days until the Independent'srepresentative at the dealership,Al Licarri,asked andreceived permission for the men to return to work.On July 27, 1967, andagainonAugust 30, 1967,AttorneyAshleywrotetheCompany requestingresumption of the bargaining meetings and on October 9,1967, andagainon October 23, 1967, Attorney Colombowrote indicating a willingness to resume discussions. OnOctober 27 andagainon November 8, 1967, the Companyand the Independent met in collective-bargaining sessions.The October 27 meeting lasted about an hour and a halfand there was extended discussionof theIndependent'seconomic proposals. The November 8 meeting producedno counterproposals from the Company. On November29,1967,AttorneyColombo suspendednegotiationspending a ruling of the Board in thependingACproceedingsand indicating a willingness to resumebargaining when and if the Board ruled in favor of thecertification amendment request.Within the month after the March 1, 1967, strike,Company President Myron Savoie initiated conversationswith five or six employees respecting their attitude towardthe Independent and according to his account, allexpressed dissatisfactionNevertheless it is clear that thebargaining proceeded thereafter up until the suspension ofnegotiations due to the pendency of the Board's decisionon the AC issue and ultimately due to the June 10, 1968,refusaltobargainpending judicial review of thecertification amendment decision of the Board.Since the Company at no time indicated dissatisfactionwith the slow rate of bargaining nor appears to havequestioned themajority status of the Independent orUnion at any material time I find and conclude that therefusal to meet further as expressed in the June 10, 1968,letter constituted an unlawful refusal to bargain within thescope of Section 8(a)(5) and (1) of the Act.F. Floyd Foren Chevrolet, Inc.FollowingaDecember 6, 1966, Board-conductedelection inwhich a majority of Floyd Foren's salesmenvoted for representation by the Independent, that labororganizationwas certified as the collective-bargainingrepresentative on February 17, 1967. During the course ofthe areawide strike called by the Independent on March 1,1967,theCompany employees, according to theundisputed testimony of General Manager Leonard Lyall,voted not to strike or picket; a subsequent vote resulted ina decision to withhold their labor but not to picket.On July 27, 1967, Attorney Ashley wrote the Companyrequesting a collective-bargainingmeeting and Shekelltestified that, accompanied by RepresentativeWhite, hevisited the dealership on September 11 and talked withLyallleavingwithhimaproposedcontract;RepresentativeWhite corroborated Shekell's account ofmeeting with Lyall on September 11; Lyall testified thaton the date in question he was attending Expo 67 inMontrealThe records of meetings with Floyd Foren,otherwise relatively complete, do not substantiate thetestimony of Shekell as to a September 11 meeting withLyall and I credit Lyall's account as to this divergence.Shekell,White and Lyall do agree, however, that therewas a collective-bargainingmeeting on November 10,1967. That meeting lasted about 2 hours, the Independentpresented both its economic and noneconomic proposalsand the parties agreed to resume discussions on December4.The December 4 meeting was, however, canceled byAttorney Colombo's letter of November 29 because of thependency of thehearingsontheAC petitionTheNovember 29 letter expressed a commitment to resumebargaining when and if the Board ruled favorably on theAC proceedingsGeneral Manager identified a document (Resp Exh. 4)asone handed him July 10, 1968, as indicative ofemployee rejection of the Union. The document appears,however, to have been signed on July 11 and no employeesigners were called to verify the date or their execution. Itplainly could not be relied upon as justification for refusalto bargain particularly in view of the representation thatthe only reason for the refusal to bargain was the pendingAC proceedings. I find the Company's refusal to meetafter June 10, 1968, constituted an unlawful refusal tobargain. 438DECISIONSOF NATIONALLABOR RELATIONS BOARDG. Engle Chevrolet - Oldsmobile, Inc.FollowingaDecember8,1966,electiontheIndependentwas certified as representative of theCompany's new and used car and truck salesmen onDecember 20, 1966. On January 30, 1967, AttorneyAshley requested that bargaining commence on February7, 1967, and it appears that, on Attorney Colombo'ssuggestionapreliminarymeeting,atwhichtheIndependent's initial proposals were presented,was heldFebruary 24, 1967. During the March 1, 1967, citywidestrike only one of the Company's salesmen went out andhe returned after about one hour.On October 16, 1967, Shekell and White visited thedealership, presentedGeneralManager Long with theIndependent's noneconomic proposals and asked for adate for negotiations. The first, and only, full-fledgednegotiating session was held on November 14, 1967, atwhich Shekell on behalf of the Independent presented botheconomicandnoneconomicproposalstoAttorneyColombo and General Manager Long. The meeting lastedsome 2 hours and terminated with the understanding thatthe Company would prepare counterproposals and presentthem at a meeting scheduled for December 15. TheDecember 15 meeting was, however, canceled by AttorneyColombo's letter of November 29, 1967, because of thependency of the AC proceedings; that letter professed awillingness to resume meetingsifand when the BoardruledfavorablyontheIndependent'scertificationamendment petition. Shekell testified that following theAmendment of Certification he called Long on April 30,1968,seekingresumptionofnegotiationsandwasinformed by Long that the matter would have to wait onadvice from Attorney Colombo.While Long testified that he had frequent discussionswith his salesmen since the March 1, 1967, strike and theyexpressed their feeling that the Independent was not doinganything for them and they had lost their regard for it, heconceded that he never advised the Independent or theUnion that he would not bargain because of his doubt ofeither'smajority status. The evidence clearly establishesthat if the Company had at any time a good-faith doubtof the Union's majority status such doubt was not in factthe basis of its refusal to bargain.In the circumstancesof thecase it is quite plain thatthe June 10, 1968, refusal to bargain on the basis of theallegedinvalidityoftheBoard'sAmendment ofCertification presents no issue that has not been litigatedbefore the Board and I find that that refusal to bargainwas an unfair labor practice within the scope of Section8(a)(5) and (1) of the Act.H. Ed Rinke Chevrolet, Inc.Following an election on December 6, 1966, theIndependentwas certified as representative of theCompany's salesmen on May 5, 1967. On the occasion ofthe Independent's citywide strike on March 1, 1967, only2 of the Company's 14 salesmen walked out in support ofthe Independent: the Dealer Representative Hewitt andFinley.Company President Edgar Rinke testified that atthattime,evenpriortothecertificationof theIndependenthehadacquiredadoubtastotheIndependent's majority status.On July 27 and August 30, 1967, Attorney Ashleywrote the Company requesting immediate collectivebargaining; there is no evidence of any written reply toeither communication. On October 16, 1967, Shekell andRepresentativeWhite called at the dealership to presenttheIndependent'snoneconomicproposalsbutwereinformed that they should communicate with AttorneyColombo. On November 14, 1967, Shekell met with EdRinke's son-in-law,Long, and Attorney Colombo forsome 2 hours.The Independent presented its noneconomicproposals and the Company stated that they wouldpresentcounterproposacs at ameeting scheduled forDecember 14. That meeting was, however, canceled byAttorney Colombo's letter of November 29 suspendingnegotiationspendingtheBoard'sdecisionon theAmendment of Certification petition and offering awillingness to resume meetings when the Board ruledfavorably on the amendment of certification petition.Shekell telephoned the dealership again on December 18and 19, 1967, but was unable to communicate with EdRinke. On April 30, 1968, Shekell called Long requestingnegotiations and was informedthat Longwas awaitingwritten advice from Attorney Colombo.Respondent'sExhibit6 is a list of 10 salesmen'ssignatures on a statement repudiatingtheA.S.A.; thesignatures all bear date of July 1968 and quite obviouslycould not have been the basis of any doubt of the majoritystatus of the Independent or the Union at any materialtime. The evidence quite clearly preponderates in favor ofthe conclusion that the June 10, 1968, communicationsuspending negotiations could not have been based on anygood-faith doubt as to the Union's majority status butrather it is seen to have been a means of reviewing theBoard'sAmendment of the Certification the validity ofwhich is not open for review before the Examiner. I findand conclude that the June 10, 1968 refusal to bargainwas an unfair labor practice defined in Section 8(a)(5) ofthe Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent Employers set forth insection III, above, and there found to constitute unfairlabor practices, occurring in connection with the businessoperations of the Employers as set forth in section 1,above, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructingsuch commerce and the free flow thereof.V. THE REMEDYIn view of the findings above to the effect that theRespondentEmployers have engaged in unfair laborpractices affecting commerce it will be recommended thatthey be required to cease and desist therefrom and takesuchaffirmativeactionasappearsnecessaryandappropriate to effectuate the policies of the Act. TheGeneral Counsel has urged that the certification period beextended to insure one full year of good-faith bargaining,citingWaycross Sportswear, Inc.,166NLRB No. 14.Thatcase is entirely unlike the present case in that theunion inWaycrossmoved promptly to push forbargainingat all times whereas in the present case there has beenextended and unexplained delays on the part of theIndependent and the Union in seeking to advance thebargaining process toward agreement. The test should beone of reasonableness under the circumstances of eachcase and I accordingly reject this request of the GeneralCounsel. STAN LONG PONTIAC, INC.439On the basis of the foregoing findings of fact and uponthe entire record in this case, I make the following.CONCLUSIONS OF LAW1TheRespondentsareemployersengaged incommerce within the purview of Section 2(6) and (7) ofthe Act2.The Independent and the Union are labororganizations within the purview of Section 2(5) of theAct.3.All new and used car and truck salesmen of eachRespondent, exclusive of office clerical employees, guardsand supervisors as defined in the Act and all otheremployees constitute units appropriate for collectivebargaining.4.By refusing from and after June 10, 1968, to bargaincollectively in good faith with the Union as representativeof employees in the above units, the Respondents haveengaged in unfair labor practices defined in Section 8(a)(5)and (1) of the Act.5.The foregoing unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.notice, on forms provided by the Regional Director forRegion 7, shall, after being duly signed by an authorizedrepresentative of each Respondent, be posted immediatelyupon receipt thereof and be maintained by it for 60consecutive days, in conspicuous places, including allplaces where notices to employees are customarily postedReasonable steps shall be taken by each Respondent toinsure that such notices are not altered, defaced, orcovered by any other material.(c)Notify the Regional Director for Region 7, inwriting,within 20' days from receipt of this Decision,what steps have been taken to comply with the termshereof.United States Court of Appeals enforcing an Order"for the words "aDecision and Order "'If thisRecommended Order is adopted by the Board,this provisionshall be modified to read:"Notify the Regional Director for Region 7, inwriting,within 10 days from the date of this Order, what steps theRespondents have taken to comply herewith "APPENDIXRECOMMENDED ORDEROn the basis of the foregoing findings of fact andconclusions of law and upon the entire record in this caseitisrecommended that each of the Respondents, itsofficers, agents, successors, and assigns, shall.ICease and desist from:(a)Refusing to bargain collectively with the Union asexclusive representative of its employees in the followingappropriate unit:All new and used car and truck salesmen, exclusive ofofficeclericalemployees, guards and supervisors asdefined in the Act and all other employees(b) In any like or related manner interfering with,restraining or coercing employees in the exercise of theirrights under Section 7 of the Act.2.Take the following affirmative action which appearsnecessary and appropriate to effectuate the purposes ofthe Act:(a)Upon request meet with reasonable promptness andwith reasonable frequency and bargain collectively withthe Union as exclusive representative of employees in theaforementioned units with respect to wages, rates of pay,hours of employment and other terms and conditions ofemployment and, if understanding is reached, embodysuchunderstandinginasignedmemorandum ofagreement.(b)Post at their respective dealerships copies of theattachednoticemarked "Appendix."5 Copies of said'If this Recommended Order is adopted by theBoard,the words "aDecisionandOrder"shallbesubstitutedforthewords"theRecommendations of a Trial Examiner"in the notice If the Board'sOrderis enforced by a decree of the United States Court of Appeals, the noticewill be furtheramendedby the substitution of the words "a Decree of theNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that-WE WILL NOT refuse to bargain collectively withAutomotive Salesmen's Association (A.S.A.) affiliatedwithSeafarers'InternationalUnion,AFL-CIO asexclusiverepresentativeofour employees in thefollowing appropriate unit:All new and used car and truck salesmen, exclusive ofoffice clerical employees, guards and supervisors asdefined in the Act and all other employees.WE WILL upon request bargain collectively with theaforesaid union and we will embody any understandingreached in a signed memorandum of agreement.WE WILL NOT by refusing to bargain with theaforesaid labor organization or in any like or relatedmanner interfere with, restrain, or coerce employees inthe exercise of their rights under the National LaborRelations Act, as amended.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 500 BookBuilding, 1249Washington Boulevard, Detroit, Michigan48226, Telephone 313-226-3244.